PER CURIAM.
The petition is granted and Patricia Gay is hereby afforded a belated appeal from judgment and sentence in Duval County case number 2006-CF-13070. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. See Fla. RApp. P. 9.141(c)(6)(D).
The circuit court is directed to appoint counsel'to represent petitioner in the direct appeal if she qualifies for such an appointment.
PETITION GRANTED.
BENTON, C.J., ROBERTS and RAY, JJ., concur.